DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 2, and 4-20 are pending and have been examined in this application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "said at least a plurality of radial vanes" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Additionally in claim 1, it states that there are a plurality of radial stator arms and claim 5 states that the plurality of radial stator arms comprises a plurality of supporting arms, while claim 6 states that he plurality of radial stator arms comprises a plurality of radial vanes, it is not clear to the examiner that both the support arms and the radial vanes can both exist in the same embodiment.  Further it is not clear to the examiner how the supporting arms are functionally different from the radial vanes based on the disclosure 
Claim 18 is rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 6, 9-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gallet (PGPub #2015/0291285) in view of Moxon (PGPub #2016/0332741).
Regarding claim 1, Gallet teaches an aircraft comprising: a fuselage having a rear (2 as seen in figure 1); a propulsion assembly (10) comprising at least one fan rotor (20a) placed at the rear of the fuselage (2, and 10 as seen in figure 1), in the continuation thereof along a longitudinal axis (2 and 10 as seen in figure 1), and a nacelle forming a fairing of said at least one fan rotor (20a and 26 as seen in figure 2), through which an airflow passes (22 as seen in figure 2) and a plurality of radial stator arms (Shown below in figure 2) mounted upstream of said at least one fan rotor (20a as seen below in figure 2) and extending between the fuselage and the nacelle (2, and 26 as seen below in figure 2), wherein the nacelle comprises an upstream edge (26 as seen in figure 2) and each radial (2 and 26 as seen in figure 2).  But, Gallet does not teach that said radial stator arms comprising at least one variable-pitch movable portion designed to axially deflect said airflow, the variable-pitch movable portions pivoting about axes which extend radially from the fuselage substantially from the same plane transverse to the longitudinal axis and being positioned at the intake of the nacelle.

    PNG
    media_image1.png
    343
    496
    media_image1.png
    Greyscale

However, Moxon does teach that said radial stator arms comprising at least one variable-pitch movable portion designed to axially deflect said airflow (Paragraph 36, lines 8-11), the variable-pitch movable portions pivoting about axes which extend radially from the fuselage (44 as seen in figure 2) substantially from the same plane transverse to the longitudinal axis (44 as seen in figure 2) and being positioned at the intake of the nacelle (44 as seen in figure 2)
Regarding claim 5, Gallet as modified by Moxon teaches the aircraft according to claim 1, wherein the plurality of radial stator arms comprises at least a plurality of supporting arms, designed to support the nacelle (26 as seen above in figure 2 of Gallet).
Regarding claim 6, Gallet as modified by Moxon teaches the aircraft according to claim 1, but Gallet does not teach that the plurality of radial stator arms comprises at least a plurality of radial vanes forming said movable portion as a whole.  However, Moxon does teach that the plurality of radial stator arms comprises at least a plurality of radial vanes (44) forming said movable portion as a whole (44 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the radial stator arms by radial vanes because Gallet and Moxon are both aircraft with propulsion assemblies mounted at the rear of the fuselage.  The motivation for having the radial stator arms by radial vanes is that the radial vanes allow the system to provide greater control to the air flowing into the fan because it allows the whole body to move which creates a larger control surface.
Regarding claim 9, Gallet as modified by Moxon teaches the aircraft according to claim 1, but Gallet does not teach that said fan rotor has an outer diameter that is substantially equal to a maximum diameter of the fuselage.  However, Moxon does teach that said fan rotor has an outer diameter that is substantially equal to a maximum diameter of the fuselage (12, and 30 as seen in figure 1)
Regarding claim 10, Gallet as modified by Moxon teaches the aircraft according to claim 1, comprising a turbine engine (10 of Gallet) having at least one gas generator (12a of Gallet) designed to generate a primary flow (Paragraph 21, lines 1-5 of Gallet), which is carried by a central flow path to at least one power turbine (14, Paragraph 23, lines 1-5 of Gallet), said power turbine (14 of Gallet) being positioned at the rear of the fuselage in the continuation thereof (14 as seen in figure 2 of Gallet) and driving, at its periphery, said at least one fan rotor (Claim 1 of Gallet).
Regarding claim 11, Gallet as modified by Moxon teaches the aircraft according to claim 5, wherein each supporting arms extends the nacelle from the fans to the fuselage (26 as seen above in figure 2 of Gallet).
Regarding claim 12, Gallet as modified by Moxon teaches the aircraft according to claim 11, wherein the supporting arms comprising upstream, a leading edge (As seen above in figure 2 of Gallet) connecting the fuselage to the nacelle (As seen above in figure 2 of Gallet) and downstream, a trailing edge (As seen above in figure 2 of Gallet) substantially transverse to the flow entering the nacelle (As seen above in figure 2 of Gallet), but Gallet does not teach that the movable portion being situated on the trailing edge of each supporting arms.
However, Moxon does teach that the movable portion being situated on the trailing edge of each supporting arms (The entire element 44 is movable which results in the leading edge being on the movable portion)
Regarding claim 13, Gallet as modified by Moxon teaches the aircraft according to claim 5, wherein the supporting arms comprising upstream, a leading edge (As seen above in figure 2 of Gallet) connecting the fuselage to the nacelle (As seen above in figure 2 of Gallet) and downstream, a trailing edge (As seen above in figure 2 of Gallet) substantially transverse to the flow entering the nacelle (As seen above in figure 2 of Gallet), but Gallet does not teach that the movable portion being situated on the trailing edge of each supporting arms.
However, Moxon does teach that the movable portion being situated on the trailing edge of each supporting arms (The entire element 44 is movable which results in the leading edge being on the movable portion).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the entire support arm be a movable portion which results in the movable portion being at the trailing edge because Gallet and Moxon are both aircraft with propulsion assemblies mounted at the rear of the fuselage.  The motivation for having the entire support arm be a movable portion which results in the movable portion being at the trailing edge is that it creates a larger control surface to provide greater control of the flow.
Regarding claim 15, Gallet as modified by Moxon teaches the aircraft according to claim 5, wherein the supporting arms comprise upstream, a leading edge (As seen above in figure 2 of Gallet) connecting the fuselage to the nacelle (As seen above in figure 2 of Gallet) and downstream, a trailing edge (As seen above in figure 2 of Gallet) substantially transverse to the flow entering the nacelle (As seen above in figure 2 of Gallet), the nacelle comprising an annular upstream edge (26 as seen in figure 2 of Gallet) and the leading edge being linked to annular upstream edge (26 as seen above in figure 2 of Gallet).
Regarding claim 16, Gallet as modified by Moxon teaches the aircraft according to claim 5, wherein several supporting arms (As seen above in figure 2 of Gallet) are distributed circumferentially around the longitudinal axis (As seen above in figure 2 of Gallet)
Regarding claim 19, Gallet as modified by Moxon teaches the aircraft according to claim 5, wherein each supporting arm has a trapezoidal shape (As seen above in figure 2 of Gallet).
Claims 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gallet (PGPub #2015/0291285) as modified by Moxon (PGPub #2016/0332741) as applied to claim 1 above, and further in view of Lecordix et al. (PGPub #2016/0069205).
Regarding claim 2, Gallet as modified by Moxon teaches the aircraft according to claim 1, but does not teach that the individual members for adjusting the pitch of the movable portion of the radial arms, so as to enable a pitch that can be adapted according to a non-homogeneity of said airflow upstream of the propulsion assembly.  However, Lecordix does teach that the individual members for adjusting the pitch of the movable portion of the radial arms (Paragraph 16, lines 1-4), so as to enable a pitch that can be adapted according to a non-homogeneity of said airflow upstream of the propulsion assembly (Abstract, lines 12-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have members for adjusting the pitch of the movable portions of the radial arms because both Gallet and Lecordix are related to aircraft engines.  The motivation for having members for adjusting the pitch of the movable portions of the radial arms is that it enables the device to control some of the flow that enters the engine.
Regarding claim 4, Gallet as modified by Moxon, and Lecordix teaches the aircraft according to claim 2, but Gallet does not teach at least one control ring, located inside the fuselage, and one assembly of at least two connecting rods connecting said at least one control ring to each of said movable portions.  However, Moxon does teach that the control mechanism for adjusting the pitch of the movable portion is located within the fuselage of the aircraft (48 as seen in figure 2). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control mechanism located within the fuselage because Gallet and Moxon are both aircraft with propulsion assemblies mounted on the fuselage.  The motivation for having the control 
However, Lecordix does teach at least one control ring (24), and one assembly of at least two connecting rods (25, and 30) connecting said at least one control ring to each of said movable portions (25, and 30 as seen in figure 10, Abstract, lines 12-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a control ring with two connecting rods that are also connected to moveable portion because both Gallet and Lecordix are related to aircraft engines.  The motivation for having a control ring with two connecting rods that are also connected to moveable portion is that it creates a direct mechanical linkage to the moveable portion that is a reliable system and it allows the portion to be controlled.  
Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gallet (PGPub #2015/0291285) as modified by Moxon (PGPub #2016/0332741) as applied to claim 1 above, and further in view of Alvi (PGPub #2014/0182695).
Regarding claim 7, Gallet as modified by Moxon teaches the aircraft according to claim 1, and does teach a plurality of radial stator arms (Shown above in figure 2), but does not teach that the radial members comprises at least a radial member comprising a blower designed to blow, into the environment around a trailing edge of said radial member, an additional airflow supplementing said airflow in the continuation of the trailing edge.  However, Alvi does teach that the radial members (46) comprises at least a radial member comprising a blower designed to blow (46 and 56 as seen in figure 9, Abstract, lines 1-3), into the environment around a trailing edge of said radial member (46 and 56 as seen in figure 9, Abstract, lines 1-3), an additional airflow supplementing said airflow in the continuation of the trailing edge (46 and 56 as seen in figure 9, Abstract, lines 1-10).  It would 
Regarding claim 8, Gallet as modified by Moxon, and Alvi teaches the aircraft according to claim 7, but Gallet does not teach that said blower is arranged so as to blow said additional airflow outside said radial stator arms, upstream of a variable-pitch movable portion.  However, Alvi does teach that said blower is arranged so as to blow said additional airflow outside said radial stator arms (Abstract, lines 1-10), upstream of a variable-pitch movable portion (46 and 56 as seen in figure 9, as can be seen in figure 9 a number of the blowing means are located just upstream of the movable portion (48)).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the blower blow outside of the radial stator arm and located in a position just upstream of movable portion because both Gallet and Alvi are airplanes.  The motivation for having the blower blow outside of the radial stator arm and located in a position just upstream of movable portion is that having the blower blow out allows it to interact with the free stream and having the blower upstream of the movable portion allows the free stream to be altered by the blower before it interacts with the movable portion which can allow the movable portion to be more effective by having the flow be attached as it flows over the portion.
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gallet (PGPub #2015/0291285) as modified by Moxon (PGPub #2016/0332741) as applied to claim 5 above, and further in view of Fischer (US #3,563,500).
Regarding claim 14, Gallet as modified by Moxon teaches the aircraft according to claim 5, wherein the supporting arms comprise upstream, a leading edge connecting the fuselage to the nacelle (As seen above in figure 2 of Gallet) and downstream, a trailing edge substantially transverse to the (As seen above in figure 2 of Gallet), but Gallet does not teach the leading edge extending along a direction substantially parallel to the longitudinal axis.
However Fischer does teach the leading edge extending along a direction substantially parallel to the longitudinal axis (9 as seen in figure 2 of Fischer).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the leading edge parallel with the longitudinal axis because Gallet and Fischer are both aircraft with engines mounted in the fuselage.  The motivation for having the leading edge parallel with the longitudinal axis is that it helps to improve the aerodynamic efficiency of the aircraft by helping to have some continuous body panels that span the air inlet.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gallet (PGPub #2015/0291285) as modified by Moxon (PGPub #2016/0332741), and Alvi (PGPub #2014/0182695) as applied to claim 7 above, and further in view of Younes et al. (PGPub #2016/0177823).
Regarding claim 20, Gallet as modified by Moxon, and Alvi teaches the aircraft according to claim 7, but does not teach that the propulsion assembly comprises a varying device configured to vary a flow rate of the blown through the blower and which depends airflow depending on the position in the spanwise direction of each supporting arms and/or to regulate said flow rate in time.  However, Younes does teach that the propulsion assembly comprises a varying device (Paragraph 20, lines 1-18) configured to vary a flow rate of the blown through the blower (Paragraph 20, lines 1-18) and which depends airflow depending on the position in the spanwise direction of each supporting arms and/or to regulate said flow rate in time (Paragraph 22, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a varying device that can vary the flow rate through the blower as a function of time because Gallet and Younes are both systems that work with aircraft engines.  The motivation for having a varying device that can vary the flow rate through the blower as a function of time is that it allows the blower to .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Allowable Subject Matter
Claims 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is allowable because the best prior arts of record fail to teach or suggest that at least a plurality of radial vanes is positioned in the azimuth direction between the supporting arms.
The best prior art of record is Moxon, which does teach a plurality of stator arms that meet the limitations of either the support arms of claim 5 and the radial vanes of claim 6 but Moxon does not teach two separate types of stator arms that has the radial vanes between the support arms in an azimuth direction.
Another prior art of record is Fischer which does teach a plurality of support arms that are azimuthally spaced around the fuselage, but Fischer does not teach that there are radial vanes between the support arms.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have at least a plurality of radial vanes is positioned in the azimuth direction between the supporting arms because no reference teaches or suggest having two types of radial stator arms azimuthally spaced between each other.
Claim 18 is allowed due to its dependence on claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647